Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, the limitation “wherein materials of the anode and the cathode are both a combination of one or more…” This leaves the possibility that the anode and cathode are a combination of only Al:ZnO or F:SnO2, which does not make sense, rendering the metes and bounds of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 limits the anode and cathode to two materials, and Claim 2 broadens to a third material for the anode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7741640 to Seo et al. (Seo) in view of Pat. Pub. No. US 20050057460 to Lee et al. (Lee) and further in view of WO 2014104042 to Suo.
Regarding Claim 1, Seo teaches a display panel, wherein the display panel comprises 
a substrate 50, a thin film transistor layer 51-58, and a light emitting structure OLED; 
the light emitting structure comprises: an anode 62 disposed on the thin film transistor layer and electrically connected to the thin film transistor layer; 
a light emitting material layer 64 disposed on the anode; and 
a cathode 65 covering the light emitting material layer; 
wherein the light emitting structure further comprises an anode reflective layer 61 disposed below the anode and electrically insulated from the anode by a reflective isolation layer (68, described as oxide which has reflective properties, also the identical material applicants use).
Seo does not explicitly teach the thickness of the material 68 and therefore does not teach that the distance between the reflective layer and anode is 2.5x the thickness of the reflective layer.  However, in analogous art, Lee teaches in Fig. 2B at least that a reflective layer 261 may be 2500A and an insulation layer 262 may be 1u (10,000A). Where claimed ranges overlap with the prior art, there is a prima facie case of obviousness (MPEP 2144.05(I)). In that embodiment, there would be a distance of 261 and the bottom surface of the anode 263.  7500A is greater than 2.5 the thickness of the reflective layer 262, 6250A.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee so that the reflective layer 261 may be formed concurrently with the power supply line 230, which is ubiquitous to all display devices, thereby saving processing steps with respect to Seo, who forms the reflective 61 and insulating 68 layers in separate processing steps, increasing production time and cost. 
Lee does not teach the thickness of the anode, but Seo says it may be 50A. Therefore, the distance between the reflective layer and the light emitting material would be 7550A, less than 5X the thickness of the reflective layer, which is 12,500A.  See the annotated figure:


    PNG
    media_image1.png
    467
    1161
    media_image1.png
    Greyscale


Seo and Lee do not explicitly teach that the anode or cathode are made of Al:ZnO or F:SnO. 
However, in analogous art, Suo teaches that ITO (as taught by Seo) and F:SnO2 are known alternative materials for anodes and cathodes in displays [0033]. The F:SnO2 will similarly match the WF of the light emitting material, as similar materials will have similar characteristics (MPEP 2112.01).  Examiner notes there is no discussion of the specifics of the light emitting material in the instant 

Regarding Claim 2, Seo, Lee and Suo teach the display panel according to Claim 1, wherein material of the anode comprises a combination of one or more of indium tin oxide, aluminum-doped zinc oxide, and fluorine-doped tin oxide.

Regarding Claim 3, Seo, Lee and Suo teach the display panel according to Claim 2, wherein material of the anode reflective layer comprises a combination of one or more of silver, copper, aluminum, gold, and iron.

Regarding Claim 6, Seo, Lee and Suo teach the display panel according to Claim 3, wherein a surface of the anode reflective layer is a smooth mirror structure (Seo teaches throughout that it is a reflective layer, and reflective layers should be mirror smooth).

Regarding Claim 7, Seo, Lee and Suo teach the display panel according to Claim 1, wherein the light emitting structure further comprises a pixel defining layer 63 covering the thin film transistor layer and having an opening exposing the anode, and the light emitting material layer is disposed in the opening.

Regarding Claim 8, Seo, Lee and Suo teach the display panel according to Claim 7, 
wherein the reflective isolation layer is disposed between the pixel defining layer and the thin film transistor layer (a portion of the reflective layer 61 extends out from under the light emitting layer 64 and is between the bank 63 and TFT layers 51-58); 
(see Fig. 3C, 61 is wider than 64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Lee and Suo in view of U.S. Pat. Pub. No. 20170325314 to Uchida et al. (Uchida).
Regarding Claim 4, Seo, Lee and Suo teach the display panel according to Claim 3, but does not explicitly teach that the material of the anode reflective layer is silver.
However, in analogous art, Uchida teaches in [0059] teaches that aluminum and silver are interchangeable as a reflective layer in an OLED (see MPEP 2144.06(II)).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Lee and Suo in view of U.S. Pat. Pub. No. US 20200176541 to Xu et al. (Xu).
Regarding Claim 9, Seo, Lee and Suo teach the display panel according to Claim 8, but does not explicitly teach that a projection of the anode reflective layer on a light emitting surface of the display panel completely covers a projection of the light emitting material layer on the light emitting surface of the display panel.
However, in analogous art, Xu teaches in Fig. 5 at least a reflective layer 4 that completely encompasses a light emitting layer 22 in projection. It would have been obvious to the person of ordinary skill at the time of filing to reflect all stray downward light emitted from the layer, as taught by Xu throughout.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812